         Case 5:19-cv-01194-FB-ESC Document 70 Filed 08/28/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


FRITZ JOHN HOEFLEIN III, RAUL                   §
SOLISIII, AARON AULD, JUAN A.                   §
BUSTAMANTEJR., JESUS E. FLORES,                 §                 SA-19-CV-01194-FB
RON JONES, DAVID MCDANIEL,                      §
MARIO MUNOZ, FERNANDO                           §
RICHARD, LARRY STANLEY, TONY                    §
G. ALANIZ, SHELDON ANDERSON,                    §
MIKE DAFFRON, LUIS GOMEZ,                       §
VICTOR M. JUAREZ, EDWARD SAN                    §
MIGUEL, WILLIAM R. STOLZ, JUAN J.               §
PENA, AARON ROBERGE, SERGIO                     §
ALVAREZ, ANDIE CRUZ, ROEL                       §
BARRERA, TRACY WOODSON,
HERMAN CRUTCHER, LARRY
WILHELM,

                   Plaintiffs,

vs.

CRESCENT DRILLING AND
PRODUCTION, INC., CRESCENT
DRILLING FOREMAN, INC.,

                   Defendants.

                                            ORDER

         Before the Court in the above-styled cause of action is Defendants Crescent Drilling and

Production, Inc. and Crescent Drilling Foreman, Inc.’s Motion to Substitute Counsel of Record

[#68].    By their motion, Defendants ask the Court to allow Mark D. Temple and Peter

Stuhldreher of BakerHostetler to withdraw as their attorneys of record and to allow Annette A.

Idalksi, Kaitlin K. Lammers, and Kyle D. Winnick of Chamberlain, Hrdlicka, White, Williams &

Aughtry to be substituted as its counsel of record. The Court will grant the motion.

         IT IS THEREFORE ORDERED that Defendants Crescent Drilling and Production,

Inc. and Crescent Drilling Foreman, Inc.’s Motion to Substitute Counsel of Record [#68] is

GRANTED.
                                                1
       Case 5:19-cv-01194-FB-ESC Document 70 Filed 08/28/20 Page 2 of 2




       IT IS FURTHER ORDERED that Annette A. Idalski, Kaitlin K. Lammers, and Kyle D.

Winnick of the law firm of Chamberlain, Hrdlicka, White, Williams & Aughtry are hereby

SUBSTITUTED for Mark D. Temple and Peter Stuhldreher of BakerHostetler as counsel for

Defendants Crescent Drilling and Production, Inc. and Crescent Drilling Foreman, Inc. Ms.

Idalski will serve as lead counsel.

       IT IS FINALLY ORDERED that Attorneys Mark D. Temple and Peter Stuhldreher of

BakerHostetler are officially WITHDRAWN as counsel for Defendants Crescent Drilling and

Production, Inc. and Crescent Drilling Foreman, Inc.

       SIGNED this 28th day of August, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
